Exhibit 10.1

OMNIBUS AMENDMENT No. 3

THIS OMNIBUS AMENDMENT NO. 3, dated November 23, 2015 (this “Amendment”) is
entered into by and among the Transaction Parties (defined below) and relates to
the following transaction documents (the “Transaction Documents”), in each case
as the same may be amended, restated modified and/or supplemented from time to
time: (1) the Third Amended and Restated Indenture and Servicing Agreement,
dated as of September 1, 2014, by and among Marriott Vacations Worldwide Owner
Trust 2011-1, as issuer (the “Issuer”), Marriott Ownership Resorts, Inc., as
servicer (the “Servicer” or “MORI”), and Wells Fargo Bank, National Association,
as indenture trustee (the “Indenture Trustee”) and as back-up servicer (the
“Back-Up Servicer”) (the “Indenture”); (2) the Second Amended and Restated Note
Purchase Agreement, dated September 15, 2014, by and among the Issuer, the
Servicer, MORI SPC Series Corp., as seller (the “Seller”), Marriott Vacation
Worldwide Corporation, as performance guarantor (the “Performance Guarantor” or
“MVW”), the Purchasers (as defined in the Transaction Documents) and Deutsche
Bank AG, New York Branch, as administrative agent (the “Administrative Agent”)
(the “Note Purchase Agreement”); (3) the Second Amended and Restated Purchase
Agreement, dated as of September 1, 2014, by and between MORI and the Seller
(the “Purchase Agreement”); (4) the Second Amended and Restated Sale Agreement,
dated as of September 1, 2014, by and between the Seller and the Issuer (the
“Sale Agreement”); (5) the Second Amended and Restated Performance Guaranty,
dated as of September 1, 2014, by the Performance Guarantor in favor or the
Issuer and the Indenture Trustee (the “Performance Guaranty”); (6) the Custodial
Agreement, dated as of September 1, 2011, by and among Wells Fargo Bank,
National Association, as custodian (the “Custodian”), the Issuer, the Indenture
Trustee and the Servicer (the “Custodial Agreement”); (7) the Administration
Agreement, dated as of September 1, 2011, by and among the Issuer, MORI, as
administrator (the “Administrator”), the Indenture Trustee and Wilmington Trust,
National Association, as owner trustee (the “Owner Trustee”) (the
“Administration Agreement”); (8) the Amended and Restated Trust Agreement, dated
September 28, 2011, by and between MVCO Series LLC, as owner (the “Owner” and
together with the Issuer, MORI, MVW, the Seller, the Performance Guarantor, the
Administrative Agent, the Indenture Trustee, the Servicer, the Administrator,
the Back-Up Servicer, the Custodian, the Owner Trustee, the Purchasers and the
Funding Agents, the “Transaction Parties”) and the Owner Trustee (the “Trust
Agreement”); and (9) any other ancillary documents, agreements, supplements
and/or certificates entered into or delivered in connection with the foregoing.

RECITALS

WHEREAS, the Transaction Parties desire to amend the Third Amended and Restated
Standard Definitions attached or incorporated into each of the Transaction
Documents (the “Third Amended and Restated Standard Definitions”) in the manner
set forth herein.



--------------------------------------------------------------------------------

WHEREAS, the Transaction Parties desire to amend the Indenture, the Note
Purchase Agreement, the Purchase Agreement and the Sale Agreement, each in the
manner set forth herein.

WHEREAS, the undersigned Purchasers and Funding Agents together constitute 100%
of the Purchasers and Funding Agents.

NOW, THEREFORE, in consideration of the mutual promises hereinafter set forth,
and for other good and adequate consideration, the receipt and sufficiency of
which are hereby acknowledged, the Transaction Parties hereby agree as follows:

Section 1.01. Amendment to the Standard Definitions

The following definitions shall replace the corresponding definition in the
Third Amended and Restated Standard Definitions:

““Borrowing Base” shall mean for any date of determination, the lesser of:

(x) the sum of the products of (i) the aggregate Loan Balance of each Borrowing
Base Loan Group minus its related Excluded Loan Group Balance and (ii) the
applicable Advance Rate; and

(y) the sum of the products of (i) the aggregate Loan Balance of each Borrowing
Base Loan Group minus its related Excluded Loan Group Balance and (ii) 85%.

For purposes of calculating the Borrowing Base on a Funding Date, the aggregate
Loan Balance of a Borrowing Base Loan Group, the Aggregate Loan Balance and
Excluded Loan Balance shall be measured as of the last day of the Due Period
related to the immediately preceding Payment Date (or, with respect to the
Additional Timeshare Loans conveyed on such Funding Date or Timeshare Loans
conveyed during the same Due Period, the related Cut-off Date). For purposes of
calculating the Borrowing Base with respect to any Determination Date, the
aggregate Loan Balance of a Borrowing Base Loan Group, the Aggregate Loan
Balance and Excluded Loan Balance shall be measured as of the end of the related
Due Period (or, with respect to the Additional Timeshare Loans conveyed on such
Funding Date or Timeshare Loans conveyed during the same Due Period, the related
Cut-off Date). All Defaulted Timeshare Loans, Over Sixty-Day Delinquent
Timeshare Loans and Defective Timeshare Loans shall be deemed to have a Loan
Balance of zero ($0) for purposes of this definition.”

“Facility Termination Date” shall mean, with respect to any Purchaser Group or
Non-Conduit Committed Purchaser, November 22, 2017, as such date may be extended
in accordance with Section 2.3(c) of the Note Purchase Agreement.

“LIBOR Rate” shall mean, (a) with respect to any Funding Period, the rate per
annum (rounded upwards, if necessary, to the nearest 1/100 of 1%) appearing on
Bloomberg L.P.’s Page BBAM1/(Official BBA USD Dollar Libor Fixings) (or any
successor page) as the London interbank offered rate for deposits in U.S.
dollars at approximately 11:00 A.M. (London time) two London Business Days prior
to the first day of such Funding Period for a term equal to the length of such
Funding Period, as determined in accordance with Section 2.8 of the Note
Purchase Agreement or (b) with respect to any day during an Interest Accrual
Period, the rate per annum (rounded upwards, if necessary, to the nearest 1/100
of 1%) appearing on Bloomberg L.P.’s Page BBAM1/(Official BBA USD Dollar Libor
Fixings) (or any successor page or such other page or service as each
Non-Conduit Committed Purchaser shall determine in its sole discretion) as the
London interbank offered rate for deposits in U.S. dollars for a term of thirty
(30) days at

 

2



--------------------------------------------------------------------------------

approximately 11:00 A.M. (London time) on such day, or if such day is not a
London Business Day on the immediately preceding London Business Day; provided,
however, if more than one rate is specified on the applicable page or screen,
the applicable rate shall be the arithmetic mean of all such rates. If for any
reason such rate is not available, the term “LIBOR Rate” shall mean, (a) for any
Funding Period, the rate at which deposits in U.S. dollars are offered to the
applicable Funding Agent (or if such Funding Agent does not provide a quote for
such rate, the Administrative Agent) in the London interbank market at
approximately 11:00 A.M. (London time) two London Business Days prior to the
first day of such Funding Period for a term equal to the length of such Funding
Period or (b) for any day during an Interest Accrual Period, the rate at which
deposits in U.S. dollars are offered to the applicable Non-Conduit Committed
Purchaser in the London interbank market at approximately 11:00 A.M. (London
time) on such day, or if such day is not a London Business Day on the
immediately preceding London Business Day for a term of thirty (30) days. If the
calculation of LIBOR Rate results in a LIBOR Rate of less than zero (0), LIBOR
Rate shall be deemed to be zero (0) for all purposes under the Facility
Documents.”

““Mortgage Loan” shall mean any Timeshare Loan relating to a Timeshare Property
secured by a Mortgage. As used in the Facility Documents, the term “Mortgage
Loan” shall include the related Obligor Note, Mortgage and other security
documents contained in the related Timeshare Loan File.”

““MVW Resort” shall mean a resort of any MVW brand in which a fractional
interest in one or more residential units or dwellings thereof has been conveyed
to the MVC Trust.”

““Right-to-Use Loan” shall mean a Timeshare Loan that is not a Mortgage Loan. As
used in the Facility Documents, the term “Right-to-Use Loan” shall include the
related Obligor Note, the Right-to-Use Agreement and other security documents
contained in the related Timeshare Loan File.”

““Stated Maturity” shall mean the Payment Date occurring in November 2037.”

““Upgrade” shall mean the process in which an Obligor of an Original Timeshare
Loan elects to (i)(a) reconvey such Obligor’s existing Timeshare Property for
new Timeshare Property (such new Timeshare Property having a greater dollar
value than the existing Timeshare Property) and (b) prepay such Original
Timeshare Loan with the proceeds of an Upgrade Timeshare Loan secured by such
new Timeshare Property or (ii)(a) acquire additional Timeshare Property and
(b) prepay such Original Timeshare Loan with the proceeds of an Upgrade
Timeshare Loan from MORI secured by the existing Timeshare Property and the
additional Timeshare Property.”

““Usage Rate” shall mean 1.15%.”

““Weeks-Based Timeshare Property” shall mean the contractual rights regarding a
Unit.”

The definition of “Excluded Loan Balance” in the Third Amended and Restated
Standard Definitions shall be amended such that:

(i) “.” at the end of clause (xiv) shall be deleted and replaced with “; plus”;
and

(ii) the following clause shall be added as clause (xv) thereto:

“(xv) the amount by which the aggregate Loan Balance of all Borrowing Base Loans
that are Delinquent Timeshare Loans (but not Over Sixty-Day Delinquent Timeshare
Loans or Defaulted Timeshare Loans) exceeds 5% of the Aggregate Loan Balance of
all Borrowing Base Loans.”

 

3



--------------------------------------------------------------------------------

The following definitions shall be added to the Third Amended and Restated
Standard Definitions in the appropriate alphabetical order:

““Original Timeshare Loan” shall mean a Timeshare Loan for which the related
obligor has elected to effect an Upgrade and MORI (or an affiliate) has agreed
to effect such Upgrade.”

““Over Sixty-Day Delinquent Timeshare Loan” shall mean a Timeshare Loan which is
not a Defaulted Timeshare Loan and as to which, on the last day of any Due
Period, any payment then due and payable thereunder has remained unpaid for
sixty-one (61) days to one-hundred fifty (150) days from the original due date
for such payment.”

““Upgrade Timeshare Loan” shall mean the new Timeshare Loan originated by MORI
in connection with an Upgrade.”

Section 1.02. Amendment of the Indenture

Section 5.05(c) of the Indenture shall be amended by deleting the same in its
entirety and replacing it with:

“Annual Accountants’ Reports. On or before December 31, 2011, and on or before
September 30 of each year commencing in 2012, the Servicer shall (i) cause a
firm of independent public accountants (such firm to be Ernst & Young LLP or
such other firm selected by the Servicer with the written consent of the
Majority Facility Investors) to furnish a certificate or statement (and the
Servicer shall provide a copy of such certificate or statement to the Issuer,
the Owner Trustee, the Indenture Trustee, the Administrative Agent and the
Noteholders), to the effect that such firm has performed certain procedures
(such procedures to be approved by the Majority Facility Investors) with respect
to the Servicer’s servicing controls and procedures for the twelve-month period
ending June 30 of such calendar year, and that, on the basis of such firms’
procedures, conducted substantially in compliance with standards established by
the American Institute of Certified Public Accountants, nothing has come to the
attention of such firm indicating that the Servicer has not complied with the
minimum servicing standards identified in the Uniform Single Attestation Program
for Mortgage Bankers established by the Mortgage Bankers Association of America
(“USAP”), except for such significant exceptions or errors that, in the opinion
of such firm, it is required to report; provided, that if such firm of
independent public accountants shall prohibit disclosure of such certificate or
statement on the grounds that the Issuer does not own any Timeshare Loans, the
Servicer shall notify the Administrative Agent and the Indenture Trustee in
writing and the Servicer shall not be required to deliver such certificate or
statement; and (ii) cause a Servicer Representative after due investigation and
review to furnish a certificate or statement to the Issuer, the Indenture
Trustee, the Administrative Agent and the Noteholders, to the effect that such
Servicer Representative has (x) read this Indenture and Servicing Agreement,
(y) performed certain procedures, in accordance with USAP, with respect to the
records and calculations set forth in the Monthly Servicer Reports delivered by
the Servicer during the reporting period and certain specified documents and
records relating to the servicing of the Timeshare Loans and the reporting
requirements with respect thereto and (z) on the basis of such Servicer
Representative’s procedures, certifies that except for such exceptions as such
Servicer Representative shall believe immaterial and such other exceptions as
shall be set forth in such statement, (A) the information set forth in such
Monthly Servicer Reports was correct; and (B) the servicing and reporting
requirements have been conducted in compliance with this Indenture and Servicing
Agreement. In the event such independent public accountants require the
Indenture Trustee to agree to the procedures to be performed by such firm in any
of the reports required to be prepared pursuant to this Section 5.05(c), the
Servicer shall direct the Indenture Trustee in writing to so agree; it being
understood and agreed that the Indenture Trustee will deliver such letter of
agreement in conclusive reliance upon the direction of the Servicer, and the
Indenture Trustee has not made any independent inquiry or investigation as to,
and shall have no obligation or liability in respect of, the sufficiency,
validity or correctness of such procedures.”

 

4



--------------------------------------------------------------------------------

Section 12.01(l) of the Indenture shall be amended by deleting the same in its
entirety and replacing it with:

“Securities Laws. The Issuer (i) is not required to register as an “investment
company” and is not a company “controlled” by an “investment company” within the
meaning of the 1940 Act, (ii) will be relying on an exclusion or exemption from
the definition of “investment company” provided by Rule 3a-7 of the 1940 Act,
and (iii) is not a “covered fund” under Section 13 of the Bank Holding Company
Act of 1956, as amended.”

Section 1.03. Amendment of the Note Purchase Agreement

The following new Section 3.1(mm) is added to the Note Purchase Agreement:

“Liquidity Coverage Ratio. The Issuer represents, warrants and agrees that each
of it, the Owner and the Seller (collectively, the “Relevant Entities”) has not
(1) issued any obligations that (a) constitute asset-backed commercial paper or
(b) are securities required to be registered under the Securities Act or
(c) were offered for sale under Rule 144A of the Securities Act (except for the
Notes, to the extent the Notes were offered in such manner pursuant to the
conditions set forth in the Indenture and Servicing Agreement or this Agreement)
or (2) issued any other debt obligations or equity interests other than those
described in subsections (B)(i) or (B)(ii) of this paragraph below. Further, in
connection with this Agreement, the Issuer represents, warrants and agrees that
each of the Relevant Entities does not and will not, until such time the Issuer
provides each Purchaser and each Funding Agent with 30 days advance notice
thereof (A) issue any obligations that (a) constitute asset-backed commercial
paper, or (b) are securities required to be registered under the Securities Act
or (c) are offered for sale under Rule 144A of the Securities Act, or (B) issue
any other debt obligations or equity interests other than (i) debt obligations
substantially similar to the obligations of the Issuer under the Facility
Documents that are (A) issued to other banks or asset-backed commercial paper
conduits in privately negotiated transactions, and (B) subject to transfer
restrictions substantially similar to the transfer restrictions set forth in
Section 3.6 hereof, and (ii) equity interests issued by the Issuer to the Owner,
by the Owner to the Seller and by the Seller to MVW US Holdings, Inc. as
permitted by the terms of the Trust Agreement or related limited liability
company agreement. The Issuer further represents and warrants that its assets
and liabilities and those of the Owner and the Seller are consolidated with the
assets and liabilities of MVW for purposes of generally accepted accounting
principles.”

Section 1.04. Amendment to Schedule I of the Purchase Agreement and the Sale
Agreement

Clause (j) of Schedule I to each of the Purchase Agreement and the Sale
Agreement shall be amended by deleting the same in its entirety and replacing it
with:

“(j) Each of the Loan Number, Outstanding Loan Balance, Interest Rate Per Annum
and month and year of Maturity Date with respect to such Timeshare Loan
(including each Qualified Substitute Timeshare Loan) as set forth on the
Schedule of Timeshare Loans is true and correct and all other entries as set
forth on the related Schedule of Timeshare Loans are true and correct in all
material respects.”

 

5



--------------------------------------------------------------------------------

Clause (p) of Schedule I to each of the Purchase Agreement and the Sale
Agreement shall be amended by deleting the same in its entirety and replacing it
with:

“(p) Unless such Timeshare Loan is an Upgrade Timeshare Loan replacing an
Original Timeshare Loan with the same Obligor, a minimum of one payment due
under the Timeshare Loan has been made on the related Obligor Note prior to the
related Cut-Off Date.”

Clause (q) of Schedule I to each of the Purchase Agreement and the Sale
Agreement shall be amended by deleting the same in its entirety and replacing it
with:

“(q) Such Timeshare Loan is not more than 30 days delinquent on any payment of
principal or interest as of the related Cut-Off Date. If such Timeshare Loan is
a Qualified Substitute Timeshare Loan, it is not more than 30 days delinquent on
any payment of principal or interest as of the related Cut-Off Date.”

Clause (x) of Schedule I to each of the Purchase Agreement and the Sale
Agreement shall be amended by deleting the same in its entirety and replacing it
with:

“(x) The related Timeshare Property, or the right to use and occupy the related
Timeshare Property, or the shares of a Resort Association or the MVC Trust
Association, as applicable, granting the right to use and occupy the related
Timeshare Property, are assignable upon liquidation of the Obligor Note to which
it relates without the consent of the related Resort Association or the MVC
Trust Association, as applicable, or any other Person (other than the related
developer who has the option to purchase the foregoing at the price and on the
other terms of any bona fide written offer) and there are no other restrictions
on resale thereof, except that as to a Resort Association that is a cooperative
association, such right of assignment may be exercisable by MORI or any
Affiliate of MORI as agent of the Resort Association.”

Clause (aa) of Schedule I to each of the Purchase Agreement and the Sale
Agreement shall be amended by deleting the same in its entirety and replacing it
with:

“(aa) With respect to a Trust-Based Timeshare Loan, (i) each MVW Resort
Association, if any, and the MVC Trust Association was duly organized and, to
the best of MORI’s knowledge, is validly existing and in good standing in the
state of its organization, (ii) a MORI Affiliated Manager manages all of the MVW
Resorts and, if there is a related MVW Resort Association, performs services for
such MVW Resort Association, pursuant to agreements between such MORI Affiliated
Manager and such MVW Resort Association, each of such agreements being in full
force and effect, (iii) any agreements mentioned in the preceding clause
(ii) include services that are substantially similar to the services described
in the true and correct copy of a management agreement between such MORI
Affiliated Manager and one of the MVW Resort Associations, which has been
furnished to the Issuer, and (iv) such MORI Affiliated Manager and the related
MVW Resort Association have performed in all material respects all obligations
under any such agreements and are not in material default thereunder.”

Clause (cc) of Schedule I to each of the Purchase Agreement and the Sale
Agreement shall be amended by deleting the same in its entirety and replacing it
with:

“(cc) With respect to a Trust-Based Timeshare Loan, (i) each MVW Resort procures
casualty and property insurance through the related MVW Resort Association, if
any, or through MORI or an Affiliate of MORI. Such property insurance includes
coverage for damage or loss for the full replacement value thereof or, if not
available on commercially reasonable terms, the maximum amount that the
Servicer, in accordance with the Servicing Standard, determines is available on
commercially reasonable terms, and, to the extent that the Servicer has
determined, in accordance with the Servicing Standard, that such coverage is not
available on commercially reasonable terms, MORI has provided (or caused the
Servicer to provide) written notice to the Issuer of such determination, (ii) in
the event that any MVW Unit should suffer any loss covered by property damage
insurance, upon receipt of any Insurance Proceeds, such MVW Resort

 

6



--------------------------------------------------------------------------------

Association, if any, or MORI or an Affiliate of MORI, are required, during the
time such MVW Unit is covered by such insurance, under the applicable governing
instruments of the MVW Resort Association, if any, or otherwise, either to
repair or rebuild the portions of the applicable MVW Resort or to pay such
proceeds to the owners (including the MVC Trust) of, or any mortgagees with
respect to, the timeshare estates in the portions of the applicable MVW Resort,
and (iii) for each MVW Resort which is located in the United States in a high
hazard flood plain, the related MVW Resort Association, if any, maintains flood
insurance in an amount not less than the maximum level available under the
National Flood Insurance Program.”

Clause (kk) of Schedule I to each of the Purchase Agreement and the Sale
Agreement shall be amended by deleting the same in its entirety and replacing it
with:

“(kk) With respect to a Trust-Based Timeshare Loan, (i) no practice, procedure
or policy employed by any MVW Resort Association, if any, or the MVC Trust
Association in the conduct of its business violates any law, regulation,
judgment or agreement, including, without limitation, those relating to zoning,
building, use and occupancy, fire, health, sanitation, air pollution,
ecological, environmental and toxic wastes, applicable to such MVW Resort
Association, if any, the MVC Trust Association or MORI Affiliated Manager,
which, if enforced, would reasonably be expected to (A) have a material adverse
impact on such MVW Resort Association, if any, or the MVC Trust Association, as
applicable, or the ability of such MVW Resort Association , if any, or the MVC
Trust Association, as applicable, or MORI Affiliated Manager to do business,
(B) have a material adverse impact on the financial condition of such MVW Resort
Association, if any, the MVC Trust Association or MORI Affiliated Manager, or
(C) constitute grounds for the revocation of any license, charter, permit or
registration which is material to the conduct of the business of such MVW Resort
Association, if any, the MVC Trust Association or MORI Affiliated Manager,
(ii) neither any MVW Resort nor the present use thereof violates any applicable
environmental, zoning or building laws, ordinances, rules or regulations of any
governmental authority, or any covenants or restrictions of record, so as to
materially adversely affect the value or use of such MVW Resort or the
performance by the related MVW Resort Association, if any, or the MVC Trust
Association, as applicable, of its obligations pursuant to and as contemplated
by the terms and provisions of the related Declaration, (iii) there is no
condition presently existing and no event has occurred or failed to occur prior
to the date hereof, concerning any MVW Resort relating to any hazardous or toxic
materials or condition, asbestos or other environmental or similar matters which
would reasonably be expected to materially and adversely affect the present use
of such MVW Resort or the financial condition or business operations of the
related MVW Resort Association, if any, the MVC Trust Association or the value
of such Timeshare Loan.”

Clause (oo) of Schedule I to each of the Purchase Agreement and the Sale
Agreement shall be amended by deleting the same in its entirety and replacing it
with:

“(oo) With respect to a Trust-Based Timeshare Loan, the capital reserves and
maintenance fee levels of the MVW Resort Associations, if any, are adequate in
light of the operating requirements thereof.”

Clause (ss) of Schedule I to each of the Purchase Agreement and the Sale
Agreement shall be amended by deleting the same in its entirety and replacing it
with:

“(ss) As of the related Cut-Off Date, the related Obligor has a Current Equity
Percentage of at least 10% of the Purchase Price for the related Timeshare
Property (which Current Equity Percentage may, in the case of an Upgrade
Timeshare Loan, be represented in whole or in part by the Current Equity
Percentage paid in respect of the related Original Timeshare Loan so long as the
Obligor related to such Upgrade Timeshare Loan was also the Obligor related to
such Original Timeshare Loan) securing such Timeshare Loan.”

 

7



--------------------------------------------------------------------------------

Clause (bbb) of Schedule I to each of the Purchase Agreement and the Sale
Agreement shall be amended by deleting the same in its entirety and replacing it
with:

“(bbb) With respect to a Trust-Based Timeshare Loan, all timeshare fee or other
estates in MVW Units held by the MVC Trustee (i) have been properly conveyed to
the MVC Trustee, and (ii) are owned by the MVC Trustee with full legal and
equitable title thereto, free and clear of all liens.”

Section 1.05. Amendment to Schedule I of the Purchase Agreement

Clause (gg) of Schedule I to the Purchase Agreement shall be amended by deleting
the same in its entirety and replacing it with:

“(gg) No consent, approval, order or authorization of, and no filing with or
notice to, any court or Governmental Authority in respect of the related Obligor
is required which has not been obtained in connection with the transfer of such
Timeshare Loan to the Purchaser.”

Section 2.01. Representations and Warranties

MVW, MORI, the Seller and the Issuer hereby represent and warrant to each of the
other Transaction Parties that, after giving effect to this Amendment: (a) the
representations and warranties set forth in each of the Transaction Documents by
each of MVW, MORI, the Seller and the Issuer are true and correct in all
material respects on and as of the date hereof, with the same effect as though
made on and as of such date (except to the extent that any representation and
warranty expressly relates to an earlier date, then such earlier date), (b) on
the date hereof, no Default has occurred and is continuing, and (c) the
execution, delivery and performance of this Amendment in accordance with its
terms and the consummation of the transactions contemplated hereby by any of
them do not and will not (i) require any consent or approval of any Person,
except for consents and approvals that have already been obtained, (ii) violate
any applicable law, or (iii) contravene, conflict with, result in a breach of,
or constitute a default under their organization documents, as the same may have
been amended or restated, or contravene, conflict with, result in a breach of or
constitute a default under (with or without notice or lapse of time or both) any
indenture, agreement or other instrument, to which such entity is a party or by
which it or any of its properties or assets may be bound.

Section 2.02. References in all Transaction Documents.

To the extent any Transaction Document contains a provision that conflicts with
the intent of this Amendment, the parties agree that the provisions herein shall
govern.

Section 2.03. Counterparts.

This Amendment may be executed (by facsimile or otherwise) in any number of
counterparts, each of which counterparts shall be deemed to be an original, and
such counterparts shall constitute but one and the same instrument.

 

8



--------------------------------------------------------------------------------

Section 2.04. Governing Law; Consent to Jurisdiction; Waiver of Jury Trial

THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
SUBSTANTIVE LAWS OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO
BE PERFORMED IN THE STATE OF NEW YORK AND THE OBLIGATIONS, RIGHTS AND REMEDIES
OF THE TRANSACTION PARTIES SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

THE PARTIES HERETO EACH SUBMIT TO THE NONEXCLUSIVE JURISDICTION OF THE UNITED
STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK AND OF ANY NEW YORK
STATE COURT SITTING IN THE CITY OF NEW YORK FOR PURPOSES OF ALL LEGAL
PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AMENDMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

EACH OF THE PARTIES HERETO HEREBY WAIVES ANY RIGHT TO HAVE A JURY PARTICIPATE IN
RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE AMONG ANY
OF THEM ARISING OUT OF, CONNECTED WITH, RELATING TO OR INCIDENTAL TO THE
RELATIONSHIP BETWEEN THEM IN CONNECTION WITH THIS AMENDMENT OR THE FACILITY
DOCUMENTS.

Section 2.05. Severability of Provisions.

If any one or more of the covenants, agreements, provisions or terms of this
Amendment shall be for any reason whatsoever held invalid, then such covenants,
agreements, provisions or terms shall be deemed severable from the remaining
covenants, agreements, provisions or terms of this Amendment and shall in no way
affect the validity or enforceability of the other provisions of this Amendment.

Section 2.06. Continuing Effect.

Except as expressly amended hereby, each Transaction Document shall continue in
full force and effect in accordance with the provisions thereof and each
Transaction Document is in all respects hereby ratified, confirmed and
preserved.

Section 2.07. Successors and Assigns.

This Amendment shall be binding upon and inure to the benefit of the Transaction
Parties and their respective successors and permitted assigns.

Section 2.08 No Bankruptcy Petition.

(a) Each party hereto hereby covenants and agrees that, prior to the date which
is one year and one day after the payment in full of all outstanding Related
Commercial Paper or other indebtedness of a Conduit, it will not institute
against, or join any other Person in instituting against a Conduit any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
or other similar proceeding under the laws of the United States or any state of
the United States or any other jurisdiction with authority over such Conduit.
The provisions of this Section 2.08(a) shall survive the termination of this
Amendment.

 

9



--------------------------------------------------------------------------------

(b) Each party hereto hereby covenants and agrees that, prior to the date which
is one year and one day after the payment in full of all Notes and Exchange
Notes, it will not institute against, or join any other Person in instituting
against the Issuer or the Seller any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings or other similar proceeding under the laws
of the United States or any state of the United States. The provisions of this
Section 2.08(b) shall survive the termination of this Amendment.

[Signature pages follow]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties below have caused this Amendment to be duly
executed by their respective duly authorized officers of the day and year first
above written.

 

MARRIOTT VACATIONS WORLDWIDE OWNER TRUST 2011-1, as Issuer By:   Wilmington
Trust, National Association, not individually, but solely in its capacity as
Owner Trustee By:  

/s/ Rachel L. Simpson

Name:   Rachel L. Simpson Title:   Assistant Vice President Address for notices:
c/o Wilmington Trust, National Association 1100 North Market Street Wilmington,
Delaware 19801 Attention: Rachel L. Simpson Telephone Number: (302) 636-6128
Facsimile Number: (302) 636-4140 MORI SPC SERIES CORP., as Seller By:  

/s/ Greg A. Langford

Name:   Greg A. Langford Title:   President Address for notices: 6649 Westwood
Boulevard Orlando, Florida 32821 Attention: General Counsel Telephone: (407)
206-6000 Facsimile: (407) 513-6680



--------------------------------------------------------------------------------

MARRIOTT OWNERSHIP RESORTS, INC., in its individual capacity and as Servicer and
Administrator By:  

/s/ Joseph J. Bramuchi

Name:   Joseph J. Bramuchi Title:   Vice President Address for notices: 6649
Westwood Boulevard Orlando, Florida 32821 Attention: General Counsel Telephone:
(407) 206-6000 Facsimile: (407) 513-6680 MARRIOTT VACATIONS WORLDWIDE
CORPORATION, as Performance Guarantor By:  

/s/ Joseph J. Bramuchi

Name   : Joseph J. Bramuchi Title:   Vice President Address for notices: 6649
Westwood Boulevard Orlando, Florida 32821 Attention: General Counsel Telephone:
(407) 206-6000 Facsimile: (407) 513-6680



--------------------------------------------------------------------------------

MVCO SERIES LLC, as Owner By:  

/s/ Greg A. Langford

Name:   Greg A. Langford Title:   President Address for notices: 6649 Westwood
Boulevard Orlando, Florida 32821 Attention: General Counsel Telephone: (407)
206-6000 Facsimile: (407) 513-6680



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Indenture Trustee, Back-Up Servicer
and Custodian By:  

/s/ Jennifer C. Westberg

Name:   Jennifer C. Westberg Title:   Vice President Address for notices: Wells
Fargo Bank, National Association MAC N9311-161 Sixth Street & Marquette Avenue
Minneapolis, Minnesota 55479 Attention: Corporate Trust  
      Services/Asset-Backed Administration Facsimile Number:      (612) 667-3539
Telephone Number:     (612) 667-8058 WILMINGTON TRUST, NATIONAL ASSOCIATION, not
in its individual capacity, but solely as Owner Trustee By:  

/s/ Rachel L. Simpson

Name:   Rachel L. Simpson Title:   Assistant Vice President Address for notice:
Wilmington Trust, National Association 1100 North Market Street Wilmington,
Delaware 19801 Attention: Rachel L. Simpson Telephone Number: (302) 636-6128
Facsimile Number: (302) 636-4140



--------------------------------------------------------------------------------

DEUTSCHE BANK AG, NEW YORK BRANCH, as Administrative Agent By:  

/s/ Joseph McElroy

Name:   Joseph McElroy Title:   Director By:  

/s/ Katherine Bologna

Name:   Katherine Bologna Title:   Director Address for notices: 60 Wall Street
New York, New York 10005 Attention: Mary Conners Telephone: (212) 250-4731
Facsimile: (212) 797-5300



--------------------------------------------------------------------------------

MOUNTCLIFF FUNDING LLC

as Conduit

By:  

/s/ Josh Borg

Name:   Josh Borg Title:   Authorized Signatory Address for notices: 20 Gates
Management LLC 30 Irving Place, 2nd Floor New York, NY 10003 Attention: Vidrik
Frankfather Telephone: (212) 295-4146 Facsimile: (212) 295-3785 E-mail:
mountcliff@20gates.com; and mountcliff.group@db.com



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH as Alternate Purchaser By:  

/s/ Patrick J. Hart

Name:   Patrick J. Hart Title:   Authorized Signatory By:  

/s/ Erin McCutcheon

Name:   Erin McCutcheon Title:   Authorized Signatory Address for notices:
Eleven Madison Avenue New York, NY 10010 Attention: Conduits and Credit Products
Group Telephone: (212) 325-6688 Facsimile: (212) 325-4599



--------------------------------------------------------------------------------

CREDIT SUISSE AG, NEW YORK BRANCH as Funding Agent By:  

/s/ Patrick J. Hart

Name:   Patrick J. Hart Title:   Vice President By:  

/s/ Erin McCutcheon

Name:   Erin McCutcheon Title:   Vice President Address for notices: Eleven
Madison Avenue New York, NY 10010 Attention: Conduits and Credit Products Group
Telephone: (212) 325-6688 Facsimile: (212) 325-4599



--------------------------------------------------------------------------------

SUNTRUST BANK as Non-Conduit Committed Purchaser By:  

/s/ David Hufnagel

Name:   David Hufnagel Title:   Vice President Address for notices: 3333
Peachtree Street NE 10th Floor East Atlanta, Georgia 30326 Attention: Kayla
Williams and David Morley Telephone: (404) 926-5475 Facsimile: (404) 495-2171
Email: strh.afg.funding@suntrust.com



--------------------------------------------------------------------------------

DEUTSCHE BANK AG, NEW YORK BRANCH as Non-Conduit Committed Purchaser By:  

/s/ Joseph McElroy

Name:   Joseph McElroy Title:   Director By:  

/s/ Katherine Bologna

Name:   Katherine Bologna Title:   Director Address for notices: 60 Wall Street
New York, New York 10005 Attention: Mary Conners Telephone: (212) 250-4731
Facsimile: (212) 797-5300



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A. as Non-Conduit Committed Purchaser By:  

/s/ Robert R. Wood

Name:   Robert R. Wood Title:   Director Address for notices: Bank of America,
National Association 214 North Tryon Street, 15th Floor NC1-027-15-01 Charlotte,
North Carolina 28255

Attention: Securitization Finance Group c/o

Robert Wood / Christen Picoli

Telephone: 980-388-5938 / 980-388-8138

Email: robert.wood@baml.com

elizabeth.c.picoli@baml.com



--------------------------------------------------------------------------------

WELLS FARGO CAPITAL FINANCE, LLC as Non-Conduit Committed Purchaser By:  

/s/ Ajay Jagsi

Name:   Ajay Jagsi Title:   Vice President Address for notices: 14241 Dallas
Parkway, Suite 1300 Dallas, Texas 75254 Attention: Ajay Jagsi Telephone: (972)
361-7220 Facsimile: (866) 719-9124